UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-1528


In re: JAMES SWEETS, a/k/a Sweets,

                Petitioner.



    On Petition for Writ of Mandamus.       (1:04-cr-00564-CCB-4)


Submitted:   June 30, 2011                     Decided:   July 5, 2011


Before WILKINSON, DUNCAN, and WYNN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


James Dana Sweets, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            James    Sweets       petitions      for    a    writ    of     mandamus,

alleging the district court has unduly delayed acting on his

Motion     for    Order    Directing        Discharged       Counsel       to   Return

Defendant’s Files and Records.                 He seeks an order from this

court directing the district court to act.                    Our review of the

district court’s docket reveals that the district court denied

Sweets’    motion    on    May    13,    2011.        Accordingly,     because     the

district court has recently decided Sweets’ case, we deny the

mandamus petition as moot.              We grant leave to proceed in forma

pauperis.       We dispense with oral argument because the facts and

legal    contentions      are    adequately      presented     in    the    materials

before    the    court    and    argument     would    not   aid    the    decisional

process.



                                                                    PETITION DENIED




                                          2